Howard, J., orally,
In the proceedings for ascertaining the amount of damage, there are some irregularities as to form, but in substance there was a compliance with the provisions of the law. The jury assessed $ 100. We are called upon to set their verdict aside.
That adjudication, having been made in due form, must stand until good cause be shown for vacating it.
The town contends that the County Commissioners had no jurisdiction; but we think otherwise. A petition was before them, upon a matter clearly within the scope of their duties. Upon that petition they were bound to act.
If the adjudication by the jury be quashed, the road stands good, and the land-owner loses his compensation. The road has been made, and the town has the -benefit of it; the proceedings in assessing the damages were substantially correct. In its discretion, the court considers that the writ of certiorari ought not to issue. Petition dismissed»